Citation Nr: 0110718	
Decision Date: 04/12/01    Archive Date: 04/23/01

DOCKET NO.  99-17 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of the recovery of Department of 
Veterans Affairs (VA) compensation benefits in the amount 
calculated as $2,830.75.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The claimant is a combat-decorated and wounded veteran of the 
Vietnam War; he served on active duty from August 1967 to 
August 1969.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Committee on Waivers and 
Compromises (Committee) of the St. Petersburg, Florida VA 
Regional Office (RO).  The Committee, initially in a January 
1999 waiver decision, found bad faith on the part of the 
veteran and thus waiver was precluded.  However, in a 
corrected waiver decision in August 1999, the Committee 
determined that the January 1999 decision was in error and 
there was no fraud, misrepresentation, or bad faith on the 
part of the veteran.  The Committee denied waiver pursuant to 
the principles of equity and good conscience.  The veteran 
requested and was scheduled for a personal hearing before a 
hearing officer at the RO.  The veteran thereafter notified 
that he could not attend a hearing due to his incarceration 
and the hearing was canceled.  


FINDINGS OF FACT

1.  The veteran was assigned a combined evaluation of 10 
percent for multiple service-connected disabilities by a 
November 1969 rating decision.  At that time, he was advised 
of the conditions affecting his right to receive his 
compensation benefits, to include notice that he was to 
immediately report any changes in his address by a VA award 
letter (with attached copy of VA Form 21-6782).

2.  In April 1998, VA was notified for the first time by a 
computer matching program that the veteran had been convicted 
of a felony and incarcerated since 1993.

3.  In July 1998, the veteran's disability compensation 
benefits were reduced to 1/2 of 10 percent effective May 10, 
1993, based on his incarceration.  This action created an 
overpayment of $2,830.75.

4.  The veteran was a fault in the creation of the 
indebtedness in the amount of $2,830.75.  Collection of the 
overpayment would not deprive the veteran of basic 
necessities or nullify the objective for which the benefits 
were intended; and a failure to make restitution would result 
in unfair gain to the veteran.  


CONCLUSIONS OF LAW

1.  The overpayment of compensation benefits in the amount of 
$2,830.75 was not due to administrative error by VA and was 
properly created.  38 U.S.C.A. § 5112 (West 1991); 38 C.F.R. 
§§ 3.500, 3.665 (2000).

2.  Recovery of an overpayment of disability compensation 
benefits in the amount of $2,830.75 would not be against 
equity and good conscience.  38 U.S.C.A. § 5302 (West 1991); 
38 C.F.R. §§ 1.962, 1.965 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was awarded VA disability compensation benefits 
in 1969, and at that time was notified of his rights and 
responsibilities related to receipt of VA benefits.  

In April 1998, the RO was notified that the veteran was 
incarcerated.  In a June 1998 letter to the veteran, the RO 
proposed to reduce the veteran's VA disability compensation 
from 10 percent to 1/2 of 10 percent based on his 
incarceration.  In a June 1998, the veteran contended that he 
did not know of the requirement to advise the VA of his 
incarceration.  In a July 1998 decision, the RO advised the 
veteran of the reduction of his VA disability compensation 
from 10 percent to 1/2 of 10 percent effective in May 1993, and 
that an overpayment had been created.  

In October 1998, the veteran requested a waiver of the 
overpayment of $2,830.75 and submitted a financial status 
report.  In his financial status report, the veteran reported 
$50 in income from the VA and that his expenses totaled $50 
per month for telephone and commissary.  (The Board notes 
that this is his VA income at 1/2 of the 10 percent rate.)  The 
veteran reported that he did not have any expenses for rent, 
food, or utilities as he was incarcerated.  In a May 2000 
statement, the veteran reported that due to his medical 
restrictions, he can only find prison jobs paying less $10 
per month and that he was currently assigned a job paying .12 
per hour, resulting in income of $5.25 per month.

The Committee denied the veteran's request for waiver in an 
August 1999 decision on that basis that collection of the 
debt would not be against equity and good conscience.  The 
Committee determined that the veteran was at fault in the 
creation of the overpayment as he did not advise VA of his 
whereabouts, that the veteran had been unduly enriched by 
receiving benefits to which he was not entitled, and that 
recovery of the overpayment would not deprive him of the 
basic necessities of life or cause financial hardship.  

A veteran who is incarcerated in a federal, state, or local 
penal institution in excess of 60 days for conviction of a 
felony committed after October 7, 1980 and has a combined 
rating of less than 20 percent shall receive one-half of the 
rate of compensation payable beginning on the 61st day of 
incarceration.  38 U.S.C.A. § 5313 (West 1991); 38 C.F.R. 
§ 3.665 (2000).  

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the claimant and the government.  38 C.F.R. 
§ 1.965(a) (2000).  In making this decision, consideration is 
to be given to factors such as: the fault of the debtor; a 
balancing of the fault of the debtor against any fault of the 
VA; whether collection would deprive the debtor of basic 
necessities; whether recovery would nullify the objective for 
which the benefits were intended; whether a failure to make 
restitution would result in unfair gain to the debtor; and 
whether reliance on the benefits would result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.  38 C.F.R. § 1.965(a) (2000).  The list of 
elements contained in the regulation is not, however, all 
inclusive.  Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Upon review of the evidence, the Board observes that in the 
veteran's December 1969 award notification, he was provided 
with VA forms (Form 21-6782) advising him of his 
responsibility to report any changes in his address.  Even 
though there is a Direct Deposit form signed by the veteran 
in 1980 for electronic deposit of his VA benefits, the record 
shows that he demonstrated an awareness of this requirement 
as he notified VA of a change in address in 1986.  Hence, 
notwithstanding his contentions, following in incarceration 
in 1993, there is no evidence on file to show that he ever 
attempted to advise VA of a change in his address due to his 
felony conviction and long-term jail sentence.  It was not 
until a number of years later in 1998 that VA found out about 
his jail sentence through a computer matching program with 
the Bureau of Prisons.  The veteran concedes that he never 
attempted to notify VA of his incarceration status.  
Accordingly, as there is no dispute as to the amount of 
overpayment, and there is no dispute as to the effective date 
of the reduction beginning on the 61st day of his 
incarceration, the Board finds that the overpayment was 
properly created and that its creation was not attributable 
to error on the part of VA.  See 38 U.S.C.A. § 5112 (West 
1991); 38 C.F.R. §§ 3.500, 3.665 (2000).

The Board concludes that no fraud, misrepresentation or bad 
faith was involved in the creation of the overpayment and 
thus, consideration of wavier of recovery under the standard 
of equity and good conscience is not precluded by law.  38 
C.F.R. §§ 1.963(a), 1.965(b) (2000).

The Board finds that the veteran bears responsibility for the 
creation of the debt.  The record in this case clearly 
reflects that he was fully aware that his obligation to 
report any changes in his address.  It is not shown by the 
evidence that he was incapable of timely reporting any change 
in his address.  Consequently, he was a fault for failing to 
promptly notify VA of his status change upon in his felony 
incarceration in 1993.  As noted above, VA was not at fault 
in the creation of the overpayment because it had no 
knowledge of his conviction until a computer matching program 
advised it of such change in 1998.  Had the veteran timely 
notified VA of his address change due to the jail sentence 
commencing in 1993, this overpayment would not have occurred.  
Moreover, it is not claimed or shown by the evidence that any 
event or act of God prevented him from notifying VA of his 
address change due to the long-term (in excess of one year) 
jail sentence.  Hence, the record clearly supports a finding 
that he was at fault in the creation of the overpayment.

With respect to whether recovery of the overpayment would 
result in undue hardship, the Board notes that the veteran's 
Financial Status Report reflects that he had an approximate 
zero-sum balance of monthly income to monthly expenses ($50 
in expenses with $50 in income).  He listed no dependents or 
monthly installment debts.  As it is not alleged or shown by 
this financial report or any other evidence in the file that 
collection of the debt deprived him of the basic necessities 
of life (food, clothing, or shelter), and because the debt to 
the government is entitled to as much consideration as any 
other debt incurred, the Board concludes that collection of 
the relatively small debt would not result in undue financial 
hardship.

The Board further finds that failure to make restitution of 
the overpayment would result in unfair gain to the veteran.  
In effect, a waiver of this overpayment would allow him to 
realize a gain (receipt of additional benefits paid for 
periods when he was not entitled due to his incarceration 
status).  Additionally, as the veteran is currently 
incarcerated in a correctional institution at the 
government's expense, the evidence does not show that 
recovery of the overpayment would deprive him of the basic 
necessities (food, shelter and clothing all provided for him 
by correctional institution) or nullify the objective for 
which the benefits were intended (compensate him at the 10 
percent rate for average impairment of earning capacity in 
civilian occupations).

Accordingly, in view of the above, the Board concludes that 
waiver of recovery of this overpayment is not warranted, based 
on the standard of equity and good conscience.  38 C.F.R. 
§§ 1.963(a), 1.965(a).  As a preponderance of the relevant 
evidence has been found to be against the claim, application 
of the benefit of the doubt rule is not in order.  38 U.S.C.A. 
§ 5107(b).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the Veterans Claims Assistance Act of 2000 
(the VCAA), no undue prejudice to the veteran is evident by a 
disposition by the Board herein, as the amended "duty to 
notify" and duty to assist" provisions of the VCAA 
specifically provide that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103 and 5103A).  
Regarding the "duty to notify," the Board finds that the 
RO's waiver decisions and statement of the case furnished to 
the veteran and his representative in connection with this 
claim provided more than sufficient notice of the kind of 
information he would need to substantiate his claim.  
Furthermore, with respect to the duty to assist, as it is not 
claimed by the veteran or shown by the record on appeal that 
there exists any additional evidence or other information 
that would be necessary to substantiate his waiver claim, the 
Board concludes that there is no reasonable possibility that 
further assistance or development will result in a grant of 
the benefits sought.  Cf. Weaver v. Principi, No. 00-2284 (U. 
S. Vet. App. Mar. 15, 2001).


ORDER

Waiver of recovery of the overpayment of VA compensation 
benefits in the amount of $2,830.75 is denied.



		
	C. KISSEL
	Acting Member, Board of Veterans' Appeals


 

